DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant's election with traverse of claims 10-24 (Group II) in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are “so closely related that no serious search burden is presented if both of the inventions are examined together” (Page 2, “Requirement for Restriction/Election” filed 05/17/2022).  This is not found persuasive because, as stated within the restriction filed 12/17/2021, the product as claimed may be used in a materially different process. While Examiner understands and appreciates the arguments of Applicant with regards to searching both classes listed by Examiner within the restriction, due to the fact that the product may be used in a materially different process, searching would still require employing different search strategies or search queries, which also establishes a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
2)	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2022.
Drawings
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4b” has been used to designate both the tip and the proximally adjoining shaft portion (see Applicant’s specification Page 11, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5)	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
6)	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 1, lines 23-24, “chronical inflammatory deseases” should read “chronic inflammatory diseases”
Page 1, lines 28-30, “the colon of the patient is normally defecated prior to the transplantation procedure, and is purged from the residual rests of stool” should be re-written for clarity
Page 2, line 13, “allow neither an efficient rinsing (lavage) of the colon, nor” should read “allow either an efficient rinsing (lavage) of the colon, or” for grammatical correctness
Page 3, line 9, “deviece” should read “device”
Page 4, line 1, “In case” should read “In the case”
Page 4, line 3, “shaped rest of the stool” should be re-written for clarity
Page 5, lines 14-19, should be re-written for clarity, and to not be a run-on sentence
Page 7, lines 18-27, should be re-written for clarity, and to not be a run-on sentence
Page 8, line 13, “preceds” should read “precedes”
Page 9, line 14, “coaxially” should read “arranged coaxially” for grammatical correctness
Page 11, “curved tension” should be checked for translation errors
Page 12, line 12, and Page 13, line 4, “slacky” should likely read “slackly”
Page 13, line 21, “repeting” should read “repeating”
Page 13, line 28, “and is disposed” is assumed to likely be “and is disposed of”
Addition of all terms such as “thereto”, “too”, and “respectively” should be reviewed for necessity/clarity
7)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 recites the limitation “filling of the entirely formed balloon (3) for the purpose of trans-anal sealing and fixation of the device with an air volume, which is approx. 10 to 20 % lower than the volume of the freely unfolded, entirely shaped balloon element” in lines 10-13. While Applicant’s specification teaches that the entirely formed balloon 3 is filled with an amount of air which is smaller than the freely unfolded, fully shaped volume of the balloon component (Page 13, lines 1-3), the specification fails to provide proper antecedent basis for wherein this filling is approximately 10 to 20% lower than the fully shaped volume
Claim Objections
8)	Claims 10, 13, 15-16, and 22 are objected to because of the following informalities:  
Claim 10, line 15, “or, respectively, lavage” should read “or lavage” for clarity
Claim 10, line 15, “the head part” should read “the patient-sided head part” for clarity and continuity
Claim 10, line 20, “it” should read “the lavage bag”
Claim 10, line 22, “the use as” should read “then using the lavage bag as” for clarity
Claim 10, lines 23 and 25, “introducing” should read “introduction” for grammatical correctness
Claim 10, lines 24 and 26, “therapeutical” should read “therapeutic” 
Claim 10, line 24, “the head part” should read “the patient-sided head part” for clarity and continuity
Claim 10, line 26, “a transplant” should read “the transplant” for clarity 
Claim 13, line 3, “exchanged, respectively, and” should read “exchanged and” for clarity
Claim 15, line 3, “a therapuetical” should read “the therapeutic” for correctness 
Claim 15, line 4, “a transplant” should read “the transplant” for clarity 
Claim 16, lines 2-3, “the closed bag for the lavage-type introduction” should read “the bag for the lavage-type introduction of the therapeutic substance or of the transplant” for clarity 
Claim 16, line 3, “therapeutical” should read “therapeutic” for correctness
Claim 22, line 4, “is indeed provided” should read “is provided” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
9)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11)	Claims 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the patient-sided head part" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the patient-sided head part” as “a patient-sided head part”.
Claim 10 recites the limitation “the device” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For the purposed of examination, Examiner will interpret “the device” as “a device”.
Claim 10 recites the limitation “the segment (3b, 3c) of the balloon body” in lines 7-8”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the segment (3b, 3c) of the balloon body” as “a segment (3b, 3c) of a balloon body).
Claim 10 recites the limitation “the entirely formed balloon” in line 10. It is unclear if “the entirely formed balloon” is a further recitation of “balloon body” of claim 10, lines 7-8, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the entirely formed balloon” as “the balloon body”.
Claim 10 recites the limitation “the volume of the freely unfolded, entirely shaped balloon element” in lines 12-13. It is unclear if “the freely unfolded, entirely shaped balloon element” is a further recitation of “balloon body” of claim 10, lines 7-8, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the freely unfolded, entirely shaped balloon element” as “the balloon body”.
Regarding claim 10, the phrase "especially", as found in lines 17, 21, and 27, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “the patient’s side” in line 18. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the patient’s side” as “a patient’s side”
Claim 10 recites the limitation “the lavage-type introducing” in lines 23 and 25. There is insufficient antecedent basis for this limitation in the claim. Additionally, “lavage-like” renders the claim indefinite because it is unclear how similar or dissimilar to a “lavage introducing” the claimed invention can be while still being considered within the scope of “lavage-like”. Additionally, similar to “or the like” or “like material”, the addition of “-like” to the recitation “lavage” renders claim 10 indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “-like”), thereby rendering the scope of the claim(s) unascertainable. In other words, it is unclear what beyond "lavage" applicant intends to cover by the recitation "lavage-like". A review of the entirety of the disclosure only reveals repetitions of the phrase "lavage-like" with no explanation or guidance which would aid one skilled in the art to understand the scope of "lavage-like". Therefore, the claim is indefinite. Any further claim which uses the claim language “lavage-type” is indefinite for the above listed reasons, such as claim 15, line 3, claim 16, line 2At this time, Examiner is unsure of how to interpret the recited limitation.
Claim 11 recites the limitation “the patient’s sided portion of the device” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the patient’s sided portion of the device” as “a patient’s sided portion of the device”.
Claim 13 recites the limitation “the cycle of flush-type inlet and outlet” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. At this time, Examiner is unsure of how to interpret the recited limitation.
Claim 13 recites the limitation “the patient’s sided portion of the device” in lines 4-5. However, claim 13 is dependent upon claim 12, which is dependent on claim 10, while antecedent basis for “a patient’s sided portion of the device” appears to first be shown in claim 11. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret claim 12 to be dependent on claim 11, resulting in antecedent basis for “the patient’s sided portion of the device” of claim 13, lines 4-5.
Claim 14 recites the limitation “the head unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the head unit” as “the patient-sided head part”.
Claim 14 recites the limitation “and is disposed” in line 4. However, there is no further recitation of where or how the lavage bad is to be disposed after separation from the patient-sided head part. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “and is disposed” as “and is disposed of”.
Claim 17 recites the limitation “a lavage bag” in line 2. However, it is unclear if “a lavage bag” of claim 17 line 2 is a further recitation of “a lavage bag” of claim 10, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “characterized in that a lavage bag is used, which is provided” of claim 17, lines 2-3, as “characterized in that the lavage bag is provided”.
Claim 17 recites the limitation “the bag” in lines 4-5. However, it is unclear if “the bag” is referring to “the lavage bag” of claim 17 (and therefore claim 10), “a bag for a lavage-type introducing of a therapeutic substance” of claim 10, lines 23-24, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the bag” as “the lavage bag”. 
Claim 18 recites the limitation “a lavage bag” in line 2. However, it is unclear if “a lavage bag” of claim 18 line 2 is a further recitation of “a lavage bag” of claim 10, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “characterized in that a lavage bag is used, which is provided” of claim 17, lines 2-3, as “characterized in that the lavage bag is provided”.
Claim 18 recites the limitation “the respective medium” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the respective medium” as “the large liquid volume”, referring to “a large liquid volume” of claim 10, lines 18-19.
Claim 18 recites the limitation “the connection to the patient’s sided portion of the device” in lines 4-5, as “the patient’s sided portion of the device” is originally described in claim 11, and claim 18 is not dependent upon claim 11. Therefore, there is insufficient antecedent basis for this limitation in the claim. For the purposed of examination, Examiner will interpret “the connection to the patient’s sided portion of the device” as “connection to a patient’s sided portion of the device”.
Claim 19 recites the limitation “a lavage bag” in line 2. However, it is unclear if “a lavage bag” of claim 19 line 2 is a further recitation of “a lavage bag” of claim 10, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a lavage bag” as “the lavage bag”.
Claim 19 recites the limitation “the liquid to be introduced” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the liquid to be introduced” as “the large liquid volume”, referring to “a large liquid volume” of claim 10, lines 18-19.
Regarding claim 19, the phrase "preferably", as found in line 7, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation “the substance from the bag” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the substance from the bag into the colon, analogous to the lavage” as “the therapeutic substance or transplant from the bag for the lavage-type introduction of the therapeutic substance or transplant into the colon”.
Claim 21 recites the limitation “the flow values” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the flow values” as “flow values”.
Claim 22 recites the limitation “- unlike the lavage bag – the bag” in lines 2-3. However, “- unlike the lavage bag -” renders the claim indefinite, as it is unclear exactly how much unlike the lavage bag the bag is. For the purposes of examination, Examiner interprets “in that – unlike the lavage bag – the bag” as “in that the bag”. 
Claim 23 recites the limitation “the prepared substance” in line 4. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if “the prepared substance” is a further recitation of “a large liquid volume” of claim 10, lines 18-19, “a therapeutical substance” of claim 10, lines 23-24, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure of how to interpret the recited limitation.
Claim 23 recites the limitation “the prepared substance can remain” in line 4. However, “can” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. At this time, Examiner is unsure of how to interpret the recited limitation.
Claim 24 recites the limitation “the subsequent draining of the prepared substance out of the colon” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if “the prepared substance” is a further recitation of “a large liquid volume” of claim 10, lines 18-19, “a therapeutical substance” of claim 10, lines 23-24, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure of how to interpret the recited limitation.
Claim 24 recites the limitation “the introduced substance” in line 5. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if “the introduced substance” is a further recitation of “a large liquid volume” of claim 10, lines 18-19, “a therapeutical substance” of claim 10, lines 23-24, or a separate entity. Therefore, the claim is indefinite. At this time, Examiner is unsure of how to interpret the recited limitation.
Claims 11-24 are rejected under 35 U.S.C. 112(b) by virtue of the dependence on claim 10.

Allowable Subject Matter
12)	Claims 10-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 10, the closet prior art of record is U.S. PGUB 20110130357 to Göbel. While Göbel teaches a method for flushing of liquid substances into the colon of a patient, comprising the following steps:
a)	introducing a patient-sided head part (Fig. 13a; 1, 2, 3) of a device into an anus, so that a segment of a balloon body with tapered diameter (Fig. 13a; 2) is placed in the area of the sphincter, that is in a trans-anal position (Examiner interprets “2” of Göbel to be “in a trans-anal position”, as it is referred to within the specification as “transanal segment 2” [Paragraph 0091]);
b)	filling of the balloon body for the purpose of trans-anal sealing and fixation of the device (Examiner interprets “1” of Göbel to be “for the purpose of trans-anal sealing and fixation” as it is referred to within the specification as “Intrarectal anchor balloon” [Paragraph 0089] with a liquid volume (Claim 2);
c)	connecting a lavage bag (Fig. 14; 35) for lavage of the colon [Paragraph 0183] to the head part [Paragraph 0179] (Examiner interprets “35” of Göbel to meet the method claim of “connecting a lavage bag” as the specification states that the bag may be connected to discharge tube “5” which is connected to the segment of the balloon body with tapered diameter [Paragraph 0179] (Fig. 13b));
d)	raising the lavage bag above a level of the patient’s anus [Paragraph 0186] with opened closure on a patient’s side, so as to introduce a large liquid volume with a flush into the colon of the patient [Paragraph 0186];
Göbel fails to teach: 
e)	turning the lavage bag upside down and lowering the lavage bag below the level of the patient’s anus, and then using the lavage bag as a collection bag;
f)	connecting a bag for a lavage-type introduction of a therapeutic substance or of a transplant to the patient-sided head part; and
g)	raising the bag for the lavage-type introduction of a therapeutic substance or of the transplant above the level of the patient’s anus, with opened closure on the patient’s side for introducing the volume of the therapeutic substance or of the transplant as a flush into the colon of the patient.
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783